

113 HR 3859 IH: Oil and Gas Leasing Inflation Adjustment Act
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3859IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Mr. Lowenthal (for himself, Mr. DeFazio, and Mr. Holt) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to adjust minimum bids and annual rentals for oil and gas and tar sands leases to reflect inflation, and for other purposes.1.Short titleThis Act may be cited as the Oil and Gas Leasing Inflation Adjustment Act.2.adjustment of minimum bids and annual rentals for oil and gas and tar sands leases to reflect inflation(a)In generalSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended—(1)in subsection (b)(1)(B), by striking $2 per acre and inserting $4 per acre;(2)in subsection (b)(2)(C), by striking $2 per acre and inserting $5 per acre;(3)in subsection (d)—(A)by striking $1.50 per acre and inserting $3 per acre; and(B)by striking $2 per acre and inserting $4 per acre; and(4)by adding at the end the following:(q)Inflation adjustment(1)In generalThe Secretary shall—(A)by regulation, at least once every 4 years, adjust each of the dollar amounts that applies under subsections (b)(1)(B), (b)(2)(C), and (d) by the cost-of-living adjustment; and(B)publish each such regulation in the Federal Register.(2)DefinitionsIn this subsection:(A)Cost-of-living adjustmentThe term cost-of-living adjustment means the percentage (if any) for a dollar amount by which—(i)the Consumer Price Index for the month of June of the calendar year preceding the adjustment, exceeds(ii)the Consumer Price Index for the month of June of the calendar year in which the dollar amount was last set or adjusted pursuant to law.(B)Consumer Price IndexThe term Consumer Price Index means the Consumer Price Index for all-urban consumers published by the Department of Labor..(b)Conforming amendmentSection 17(b)(1)(B) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(B)) is amended beginning in the first sentence by striking for a period and all that follows through Thereafter, the and inserting . The.